       Case 2:15-cv-00016-BLW Document 121 Filed 01/18/19 Page 1 of 3



KEVIN W. ROBERTS, ISB #6305
ROBERTS | FREEBOURN, PLLC
1325 W. 1st Ave. Suite 303
Spokane, WA 99201
Telephone: (509) 381-5262
Facsimile: (509) 473-9026
Email: kevin@robertsfreebourn.com
Attorneys for Plaintiff

                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF IDAHO

LONE WOLF DISTRIBUTORS,           )
INC., an Idaho corporation,       )          Case No. 2:15-cv-00016
                                  )
                   Plaintiff,                PLAINTIFF’S MOTION FOR
                                  )
                                             AMENDED JUDGMENTS AND
      v.                          )
                                  )          AWARD OF ATTORNEY’S
                                  )          FEES AND COSTS
BRAVOWARE, INC. DBA
BRAVOTAC, a California            )
corporation, and SOPCOM, INC.     )          WITHOUT ORAL ARGUMENT
DBA BRAVOTAC, a California        )
corporation, and GINO SHEMESH, an )
individual,                       )
                                  )
                   Defendants.
                                  )

      Plaintiff Lone Wolf Distributors, Inc., (“Lone Wolf”) by and through its

counsel of record, moves the Court pursuant to Federal Rule of Civil Procedure

54(d)(2), 59(e), Idaho Local District Civil Rule 54.2, and 15 U.S.C. § 1117:

   (1) To amend the Judgments to include Gino Shemesh individually as a

       judgment debtor; and




                                         1
       Case 2:15-cv-00016-BLW Document 121 Filed 01/18/19 Page 2 of 3



   (2) For an award of attorney fees and costs in the amount of $52,899 reduced to

       a Judgment against the Defendants and including Gino Shemesh

       individually;

   (3) and for any other and further relief as the Court deems just and proper.

      In support, Plaintiff Lone Wolf contemporaneously submits Plaintiff’s

Memorandum in Support, the Affidavit of Kevin W. Roberts, Declaration of Kevin

W. Roberts, and the facts and law cited herein.

      DATED this 18th day of January 2019.


                                      ROBERTS | FREEBOURN, PLLC

                                      s/ KEVIN W. ROBERTS
                                      KEVIN W. ROBERTS, ISB #6305
                                      Co-Attorney for Plaintiff
                                      ROBERTS | FREEBOURN, PLLC
                                      1325 W. 1st Ave. Suite 303
                                      Spokane, WA 99201
                                      Telephone: (509) 381-5262
                                      Facsimile: (509) 473-9026
                                      Email: kevin@robertsfreebourn.com




                                         2
       Case 2:15-cv-00016-BLW Document 121 Filed 01/18/19 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 18th day of January 2019, a true and
correct copy of the foregoing was delivered to the following persons in the manner
indicated:

Paul W. Reidl                                VIA FIRST CLASS MAIL          [ ]
Law Office of Paul W. Reidl                  VIA CERTIFIED MAIL            [ ]
241 Eagle Trace Dr., 2nd Floor               VIA EMAIL                     [ ]
Half Moon Bay, CA 94019                      VIA COURIER                   [ ]
paul@reidllaw.com                            CM/ECF SYSTEM                 [X]


Kennedy K. Luvai                             VIA FIRST CLASS MAIL          [ ]
Parsons Behle & Latimer                      VIA CERTIFIED MAIL            [ ]
960 S. Broadway Ave., Ste. 250               VIA EMAIL                     [ ]
Boise, ID 83706                              VIA COURIER                   [ ]
kluvai@parsonsbehle.com                      CM/ECF SYSTEM                 [X]

Michael E. Ramsden                           VIA FIRST CLASS MAIL          [ ]
P.O. Box 1336                                VIA CERTIFIED MAIL            [ ]
Coeur d’Alene, ID 83816                      VIA EMAIL                     [ ]
mramsden@rmehlaw.com                         VIA COURIER                   [ ]
                                             CM/ECF SYSTEM                 [X]

Nathan Spear Ohler                           VIA FIRST CLASS MAIL          [ ]
700 Northwest Blvd.                          VIA CERTIFIED MAIL            [ ]
Coeur d’Alene, ID 83814                      VIA EMAIL                     [ ]
nohler@rmehlaw.com                           VIA COURIER                   [ ]
                                             CM/ECF SYSTEM                 [X]

David Groesbeck                              VIA FIRST CLASS MAIL          [ ]
313 W. Riverside Ave.                        VIA CERTIFIED MAIL            [ ]
Spokane, WA 99201                            VIA EMAIL                     [ ]
david@groesbecklaw.com                       VIA COURIER                   [ ]
                                             CM/ECF SYSTEM                 [X]


                                   s/ KEVIN W. ROBERTS




                                         3
